Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.
 	Claims filed on 04/19/2021 have not been amended. 
	Claims 4-5, 10 are cancelled.
	Claims 1-3, 6-9, 11-22 are being considered on the merits. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen  et al. (CN 101849577A, English Abstract, hereinafter R1) in view of .
Claim 1 recites a chemically acidified or biologically acidified (fermented) milk product that is heat treated (pasteurized or sterilized) after acidification and treated with lactase after the heat treatment process. 
R1 (Abstract) discloses a biologically acidified milk product (yogurt) that is pasteurized to produce a long shelf life yogurt. 
Claim 1 - R1 teaches of fermenting a milk product comprising colloidal materials and starter culture. The milk product is fermented until a specific degree of acidity is reached. The fermented product is finally heat treated (sterilized) to produce a long shelf life product. 
However, R1 is generally silent to the enzymatic treatment of the fermented milk after fermentation or heat treatment.  
Claims 1, 3, - R-2 discloses lactase solutions of known activity which can be added to fermented milks either before or after fermentation. 
Claims 1, 3 -The lactase used may be a lactase which is active in a neutral pH range 6-7.5 or it may be active in an acidic pH range 3.0-5.9 [0022].
Claim 1 - R2 discloses that the lactase solution can be widely used for various kinds of dairy products including milk beverage, fermented milk, ice cream; etc. The milk beverages may include beverages before sterilization or beverages after sterilization. The lactase containing composition can be added before sterilization or after sterilization. [0048 -0049]
Claims 1-3 - R2 discloses that the fermented milk may be yogurt or other lactic acid bacteria beverage. Soft yogurt and drink yogurt are produced by subjecting fermented milk to micronization treatment or homogenization treatment. The lactase solution can be used for both of the post-fermentation and pre-fermentation. [0050]
R2 discloses the lactase solution is used in production of long-life milk. The production process of long-life milk includes a sterilization process and a continuous aseptic packaging process. [0051]
R2 teaches that the lactase solution may comprise a neutral lactase or an acidic lactase depending on the pH profile in application. For applications in the neutral range a neutral lactase is used and for applications in the acidic range an acidic lactase is use. [0052]
R2 claims a dairy product comprising the lactase solution. (Claims 6, 14, 15). 
R2 is silent regarding a lactase of Bifidobacterium bifidum. 
Claims 6, 7 - R3 discloses Bifidobacterium bifidum lactase being active at acidic pH.
Claim 1 - R3 discloses that the in vitro lactase activity reached its maximum at pH close to 6.5. The activity drops to <30% of its peak value at pH 5.0. The activity is negligible at pH 8.0 (page 1291, par. 2 and Fig. 2)
In summary, R1 discloses the production of a long shelf life yogurt product that is heat treated after fermentation. R2 teaches of using lactase in long-life milk that is also sterilized and that  lactase having activity at acidic pH may be used in fermented drinks having acidic pH. R3 teaches of Bifidobacterium bifidum
It is noted that chemically acidified milk or biologically acidified milk (fermented milk) contains unhydrolyzed residual lactose. The unhydrolyzed lactose is detrimental to lactose intolerant individuals. While adding lactase to milk before acidification hydrolyzes lactose in the milk substrate, the lactase activity is diminished upon heat treatment of the acidified product. Adding lactase to a heat treated acidified milk has a dual advantage of hydrolyzing residual lactose as well as having active lactase activity in the product. 
Therefore, it would have been obvious to those of ordinary skill in the art, at the time the invention was made, to produce fermented milk products (acidified milk products) that are heat treated for a longer shelf life (according to R1), using lactase as motivated by R2.   Bifidobacterium bifidum lactase, being active at acidic pH, would have been used as motivated by R3. One would do so to have an active lactase in the heat treated fermented milk product. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing acidified milk products comprising active lactase. 
Claims 7, 17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen  et al. (CN 101849577A, English Abstract, hereinafter R1),   Nagahata et al (US 2017/0215449, hereinafter R2) and Passerat et al. (Nutrition Res. 15: 1287-1295 (1995), hereinafter R3), further in view of SEQ ID (Q9F4D5-BIFBI) (Bifidobacterium bifidum lactase).
The disclosures of R1-R3 are incorporated by reference as outlined above. 
R3 discloses a lactase of Bifidobacterium bifidum
The lactase represented by SEQ ID (Q9F4D5-BIFBI) is a Bifidobacterium bifidum lactase that is 99.7% identical to SEQ ID NO:2 as presently claimed. The SEQ ID (Q9F4D5-BIFBI) also discloses a lactase of Bifidobacterium bifidum that is 100% identical to SEQ ID NO: 3. SEQ ID (A4K5H9-BIFBI) discloses a lactase of Bifidobacterium bifidum that is 100% identical to SEQ ID NO:4 as presently claimed. 
Therefore, it would have been obvious to add any of the Bifidobacterium bifidum lactases, represented by sequences 1, 2, 3 or 4, to a heat treated fermented milk product as clearly disclosed by R2 and R3. One would do so to produce a fermented milk  product, having an acidic pH, comprising an active lactase and a very low concentration of residual lactase. 
Claim 9 recites adding lactase to an acidified milk product. According to the instant specification, the product may be chemically acidified using inorganic or organic acids. However, since R2 clearly discloses that the lactase having an acidic activity range may be used for products in the acidic range, it would have been obvious to add a lactase with an acidic range activity to a milk product that has been acidified with inorganic or organic acids. 
Response to Arguments
	Applicant has presented more or less the same arguments that were projected after the Final rejection. These arguments are not deemed persuasive.
	1.	Applicant argues that Nagahata does not disclose adding lactase to an acidified milk product after heat treatment. 
 

	b.	Addition of lactase to a milk product either before or after fermentation is also clearly disclosed by Nagahata at par. [0048 – 0049 and 0050].
	c.	WO 2009/071539 (of record) discloses using acid tolerant Bifidobacterium lactase for producing fermented milk products. Being acid tolerant, the lactase may obviously be added to a fermented milk product.
	d.	Nagahata is not the primary reference. Nagahata clearly states that an acid tolerant lactase may be used before or after sterilization of the substrate. 
	2.	Applicant argues that Hotchkiss discloses the disadvantages of adding lactase after pasteurization. 
	a.	Hotchkiss has not been cited in the rejection of claims. 
	3.	Applicants argue that Nagahata (R2) does not suggest that adding lactase to milk before acidification  is in any way inadequate.
	a.	R2 clearly teaches of adding lactase to a fermented milk either before or after fermentation. [0048-0049, 0050]. 
		Furthermore, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966).
		Nagahata explicitly discloses the addition of lactase to a heat treated fermented milk. 
	4.	Applicants argue that those skilled in the art would understand Nagahata (R2) par. [0049] to be disclosing adding its lactase solutions to milk substrates used to make fermented products before or after sterilization prior to use for fermentation. 	
	a.	This is a mischaracterization of Nagahata’s teachings. In par. [0049], the milk products listed include butter milk which is known to be a fermented product. Therefore addition of lactase to a fermented product is disclosed by R2. The overall teachings of a reference are considered, not specific examples. 
	5.	Applicants argue that there is no teaching in Nagahata (R2) disclosing adding lactase solution to the final product and that buttermilk is a raw material. 
	a.	in par. [0049, 0050], buttermilk is mentioned as a product that can comprise lactase. 
	b.	Par. [0050] clearly teaches that “The lactose solution of the present invention can be used for both of the post-fermentation and the pre-fermentation”. Therefore, as alleged by Applicants, “prior to the use for fermentation” is a partial disclosure by Nagahata (R2).
	6.	Applicant argues that the buttermilk mentioned in Nagahata is not a fermented product because the buttermilk may be from unfermented cream.
	a.	Buttermilk is not the only product mentioned by Nagahata. Yogurt is also mentioned by Nagahata [0050]. Yogurt is also a fermented milk product. 

	a.	Please see par. [0050] in Nagahata clearly stating that lactase may be used for pre-fermentation or post-fermentation for products such as yogurt. 
	b.	Additionally, Applicant is referred to WO 2008/000895 at Example 2; disclosing a fermented milk comprising lactase. The product has a fresh, slightly sweet taste after a week of storage at 5 C. The residual lactose content is < 0.01%. The product is a fermented yogurt comprising lactase and less than 0.01% lactose. 
		Present claim 1 is a product by process. It does not matter how it is made. The product disclosed by WO 2008/000895 is a fermented milk product, comprising lactase and less than 0.01% lactose. 
	8.	Applicant argues that Nagahata does not disclose a heat treatment after fermentation.
	a.	The heat treatment of a fermented milk product to prolong the shelf life is clearly disclosed by R1. Nahahata has not been cited as the primary reference. 
	9.	Applicants argue that Passerat (R3) does not disclose the use of Bifidobacterium bifidum or lactase derived therefrom in a method as claimed. 
	a.	The use of a lactase having a low pH activity is disclosed by R3. Passerat has been cited disclosing that such a lactase of Bifidobacterium bifidum was known in the art. Therefore, its use would have been motivated due to the low pH of the fermented milk product.
	10.	Applicants argue that even if all aspects of an invention were known in the art, there must have been objective reason to combine the references.
Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.	
		A fermented milk product such as yogurt is known to comprise residual lactose (the reason is the post-fermentation acidification (souring) of yogurt even in the refrigerator). Adding lactase to a fermented milk product known to comprise residual lactose; would have been well within one’s ordinary skill in the art. WO 2008/000895 [Example 2] clearly shows the inclusion of lactase in a fermented yogurt to reduce residual lactose to a very low 0.01%. 
		However, R2 and R3 only used as teaching reference in order to teach the use of lactase in fermented milks. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2008/000895- Discloses a yogurt product comprising lactase and only 0.01% lactose.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HAMID R BADR/Primary Examiner, Art Unit 1791